     Case 1:19-cr-00373-PGG Document 206 Filed 01/24/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA,
                                                          Case No. 1:19-CR-00373 (PGG)

                        vs.
                                                          NOTICE OF APPEARANCE

  MICHAEL AVENATTI,

                                Defendant.


       PLEASE TAKE NOTICE that the undersigned attorney, David L. Simons, who is

a member in good standing of the bar of this Court, hereby appears as counsel for

Interested Party NIKE, Inc. in the above-captioned proceeding.

Dated: New York, New York
       January 24, 2020

                                             BOIES SCHILLER FLEXNER LLP

                                             By:    /s/ David L. Simons
                                                    David L. Simons
                                                    55 Hudson Yards
                                                    New York, NY 10001
                                                    Telephone: (212) 446-2300
                                                    Fax: (212) 446-2350
                                                    dsimons@bsfllp.com

                                                    Attorney for Interested Party
                                                    NIKE, Inc.
